DETAILED ACTION
This action is in response to the after final consideration program 2.0 (AFCP 2.0) request filed 6 May 2021.
Claims 2 and 11 are cancelled.
Claims 3-10, 13-15, and 17-21 are previously presented.
Claims 1, 12, and 16 are currently amended.
Claims 1, 3-10, and 12-21 are pending.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 12, and 16, as shown in the Office Action filed 4 February 2021, many of the claimed limitations are found in the prior art. After further search and consideration, the examiner notes that US 20090276771 A1 (Nikolov, made of record with this action) discloses subject matter related to centralized security for cloud application, and that US 20090276771 A1 (Barkie, made of record with this action) discloses a using scripts and middleware to consolidate/migrate applications from source to target systems. However, the prior art of record does not appear to anticipate or make obvious the elements as arranged in the independent claims including using the gateway to provide access security and the gateway causing execution for migration planned in accordance with the computed recommendation and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3-10, and 12-21 are found allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	


/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128